         Case 1:13-cr-00043-LAP Document 433 Filed 02/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                         No. 13-CR-43 (LAP)

WILLIAM R. COSME,                                        ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Mr. Cosme’s letter requesting an

expedited decision on his motion for compassionate release.

(See dkt. no. 432.)       The Court is only awaiting Mr. Cosme’s

reply--due to be filed no later than February 12, 2021--before

considering his motion.        The sooner the reply is filed, the

sooner the motion will be considered.          The Clerk of the Court

shall mail a copy of this order to Mr. Cosme.

SO ORDERED.

Dated:       February 3, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
